UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30. 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-54967 BRUSHY RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 45-5634053 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 E. Sonterra Blvd, Suite 1220 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 999-5400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). ¨ Yes x No As of August 12, 2015 there were 12,711,986 shares of the registrant’s common stock, par value $0.001 per share, outstanding. BRUSHY RESOURCES, INC. FORM 10-Q/A FOR THE QUARTER ENDED JUNE 30, 2015 INDEX EXPLANTORY NOTE Page PART I — FINANCIAL INFORMATION 1 Item1. — Financial Statements 1 Condensed Consolidated Balance Sheets at June 30, 2015 and December31, 2014 1 Condensed Consolidated Statements of Operations for the Three and Six Months EndedJune 30, 2015and 2014 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 4 Notes to the Condensed Consolidated Financial Statements 6 Item2. — Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. — Quantitative and Qualitative Disclosures About Market Risk 22 Item4. — Controls and Procedures 22 PART II — OTHER INFORMATION 24 Item1. — Legal Proceedings 24 Item2. — Unregistered Sales of Equity Securities and Use of Proceeds 25 Item3. — Defaults Upon Senior Securities 26 Item4. — Mine Safety Disclosures 26 Item5. — Other Information 26 Item6. — Exhibits and Reports on Form 8-K 26 SIGNATURES 28 EXPLANATORY NOTE Brushy Resources, Inc. (the “Company” – formerly known as “Starboard Resources, Inc.”) is filing this Amendment No. 1 on Form 10-Q/A (the “Amended Report“) to the Quarterly Report on form 10-Q of Starboard Resources for the quarterly period ended June 30, 2015 (the “Original Report”), originally filed with the Securities and Exchange Commission on August 14, 2015.The purpose of the Amended Report is to correct certain errors related to the impairment of the Company’s Oklahoma properties contained in the financial statements and related disclosures contained in the Original Report, as described in Note 1 – Restatement. In November 2015, the Company discovered an error in computation of impairment regarding the Oklahoma properties for the quarterly period ended June 30, 2015.Specifically, the impairment calculation included in the Company’s financial statements for period ended June 30, 2015 did not take into account previously recorded impairment on the Oklahoma properties resulting in improper recording of $1,350,000 in impairment.The changes in the impairment resulted in a non-cash reduction of loss to the financial statements.The Company has determined that the impact of non-cash item on its quarterly financial statements for the quarters ended June 30, 2015 to be sufficiently material to warrant restatement of the Company’s Quarterly Reports on Form 10-Q. The line items that have been amended and restated are set forth below: Balance Sheets June 30, 2015 As Previously Reported Adjustment As Restated ASSETS Oil and natural gas properties, successful efforts method, net of accumulated depletion $ 88,955 1,350 $ 90,305 Total oil and natural gas properties and other equipment, net Total assets $ 96,809 1,350 $ 98,159 LIABILITIES AND STOCKHOLDERS' EQUITY Accumulated deficit $ (19,176 ) 1,350 $ (17,826 ) Total stockholders' equity 37,469 1,350 38,819 Total liabilities and stockholders' equity $ 96,809 1,350 $ 98,159 Statements of Operations Three Months Ended June 30, 2015 Six Months Ended June 30, 2015 As Previously As Previously Reported Adjustment As Restated Reported Adjustment As Restated Impairment of oil and gas properties $ 1,350 (1,350 ) $ - $ 1,350 (1,350 ) $ - Net income (loss) $ (2,354 ) 1,350 $ (1,004 ) $ (5,043 ) 1,350 $ (3,693 ) Net income (loss) per basic and diluted common share $ (0.19 ) $ (0.08 ) $ (0.40 ) $ (0.29 ) Statements of Cash Flows Six Months Ended June 30, 2015 As Previously Reported Adjustment As Restated Net loss $ (5,043 ) 1,350 $ (3,693 ) Impairment of oil and gas properties 1,350 (1,350 ) $ - No attempt has been made in this Amended Report to modify or updated other disclosures presented in the Original Report, except as required to reflect the effects of the restatement. Information not affected by the restatement is unchanged and reflects the disclosure made at the time of the filing of the Original Report on August 14, 2015. Accordingly, this Amended Report should be read in conjunction with our filings made with the Securities and Exchange Commission subsequent to the filing of the Original Report, including any amendments to those filings. As a result of the restatement described above, the Company’s Chief Executive Officer and Chief Accounting Officer, with the assistance of other members of management, re-evaluated the effectiveness of the Company’s internal control over financial reporting as of June 30, 2015 using the criteria in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this re-evaluation, we have determined that an additional material weakness in internal controls over financial reporting existed as of June 30, 2015. (See Item 4 – Controls and Procedures). Currently dated certifications from Brushy Resources, Inc.’s Chief Executive Officer and Chief Accounting Officer have also been included as exhibits to this Form 10-Q/A. Part I – Financial Information Item1. Financial Statements STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except par value and share data) June 30, December 31, (Unaudited) (Audited) ASSETS Restated Current assets Cash $ $ Trade receivables Joint interest receivables Current derivative assets Prepaid expenses Total current assets Oil and natural gas properties and other equipment Oil and natural gas properties, successful efforts method, net of accumulated depletion 90,305 Other property and equipment, net of depreciation 83 Total oil and natural gas properties and other equipment, net 90,388 Other assets Goodwill Derivative assets - 67 Other Total other assets Total assets $ 98,159 $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except par value and share data) June 30, December 31, (Unaudited) (Audited) LIABILITIES AND STOCKHOLDERS’ EQUITY Restated Current liabilities Accounts payable and accrued liabilities $ $ Joint interest revenues payable Current maturities of related party notes payable - Current maturities of notes payable Current asset retirement obligations Total current liabilities Long-term liabilities Derivative liabilities 39 - Notes payable 46 Related party note payable - Deferred tax liabilities Asset retirement obligations Total long-term liabilities Commitments and contingencies Stockholders’ equity Preferred stock, $.001 par value, authorized 10,000,000 shares; none issued and outstanding - - Common stock, $.001 par value, authorized 150,000,000 shares; 12,711,986 shares issued at June 30, 2015 and 12,362,336 shares issued at December 31, 2014 13 12 Paid-in capital Accumulated deficit (17,826 ) ) Total stockholders’ equity 38,819 Total liabilities and stockholders’ equity $ 98,159 $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except share data) Three Months Ended June 30, Six Months Ended June 30, Restated Restated Oil, natural gas, and related product sales $ Expenses Depreciation, depletion and amortization Lease operating General and administrative Professional fees Production taxes Accretion of discount on asset retirement obligation 65 Exploration 19 19 41 33 Total expenses 4,240 9,614 Operating income (loss) (1,713 ) (4,330 ) 12 Other income (expense) Interest expense ) Gain (loss) from derivative contracts ) ) Gain on sale of assets, net 4 2 Total other income (expense) ) ) Income (loss) before income taxes (3,329 ) (6,306 ) ) Income tax benefit / (expense): Current income tax benefit / (expense) - Deferred income tax benefit / (expense) ) 84 Net income (loss) $ (1,004 ) $ $ (3,693 ) $ (1 ) Net income (loss) per basic and diluted common share $ (0.08 ) $ $ (0.29 ) $ Weighted average basic common shares outstanding Weighted average diluted common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 3 STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands, except per share amounts) Six Months Ended June 30, Restated Cash flows from operating activities Net loss $ (3,693 ) $ (1 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and depletion Deferred income taxes ) ) Stock-based compensation Accretion of asset retirement obligation Cash received (paid) for settlement of derivative instruments - ) Unrealized loss (gain) from derivative contracts ) (Gain)on asset sales (2 ) ) Amortization of debt issuance costs 88 Increase (decrease) in cash attributable to changes in operating assets and liabilities: Trade receivables ) Joint interest receivables ) Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities ) ) Joint interest revenues payable ) Net cash provided by operating activities Cash flows from investing activities Acquisition and development of oil and natural gas properties ) ) Acquisition of White Oak Resources VI, LLC and Permian Atlantis LLC oil and natural gas properties - ) Proceeds from sales of oil and natural gas properties 7 - Oil and natural gas abandonment costs - (3 ) Net cash (used) in investing activities ) ) Cash flows from financing activities Proceeds from notes payable Debt issuance costs ) ) Repayments of notes payable ) ) Deferred offering costs ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 STARBOARD RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended June 30, Supplemental disclosure of cash flow information Cash paid during the period for interest $ $ Supplemental disclosure of non-cash investing transactions Payables related to oil and natural gas capitalized expenditures $ $ Capitalized asset retirement cost $ - $ Settlement of accounts payable through sale of oil and natural gas properties $ - $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 STARBOARD RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – RESTATEMENT In November 2015, during the preparation of our condensed financial statements for the nine months ended September 30, 2015, the Company discovered an error in the computation of impairment of Oklahoma properties for the quarterly period ended June 30, 2015.Specifically, the impairment calculation included in the Company’s financial statements for period ended June 30, 2015 did not take into account previously recorded impairment on the Oklahoma properties resulting in improper recording of $1,350,000 in impairment.The changes in the impairment resulted in a non-cash reduction of loss to the financial statements.The Company has determined that the impact of non-cash item on its quarterly financial statements for the quarters ended June 30, 2015 to be sufficiently material to warrant restatement of the Company’s Quarterly Reports on Form 10-Q. The line items that have been amended and restated are set forth below: Balance Sheets June 30, 2015 As Previously Reported Adjustment As Restated ASSETS Oil and natural gas properties, successful efforts method, net of accumulated depletion $ 88,955 1,350 $ 90,305 Total oil and natural gas properties and other equipment, net Total assets $ 96,809 1,350 $ 98,159 LIABILITIES AND STOCKHOLDERS' EQUITY Accumulated deficit $ (19,176 ) 1,350 $ (17,826 ) Total stockholders' equity 37,469 1,350 38,819 Total liabilities and stockholders' equity $ 96,809 1,350 $ 98,159 Statements of Operations Three Months Ended June 30, 2015 Six Months Ended June 30, 2015 As Previously As Previously Reported Adjustment As Restated Reported Adjustment As Restated Impairment of oil and gas properties $ 1,350 (1,350 ) $ - $ 1,350 (1,350 ) $ - Net income (loss) $ (2,354 ) 1,350 $ (1,004 ) $ (5,043 ) 1,350 $ (3,693 ) Net income (loss) per basic and diluted common share $ (0.19 ) $ (0.08 ) $ (0.40 ) $ (0.29 ) Statements of Cash Flows Six Months Ended June 30, 2015 As Previously Reported Adjustment As Restated Net loss $ (5,043 ) 1,350 $ (3,693 ) Impairment of oil and gas properties 1,350 (1,350 ) $ - NOTE2 - NATURE OF OPERATIONS Starboard Resources LLC was formed in Delaware on June 2, 2011 as a limited liability company to acquire, own, operate, produce, and develop oil and natural gas properties primarily in Texas and Oklahoma. On June 28, 2012, Starboard converted from a Delaware limited liability company to a Delaware C-Corporation and was named Starboard Resources, Inc. (the “Company”). The membership units of Starboard Resources LLC were exchanged on a 1:1 basis for common shares of the Company. On July 28, 2015 we filed with the Securities and Exchange Commission and distributed to stockholders of record a definitive Schedule 14C Information Statement that notified the Company’s stockholders that it was changing its name to Brushy Resources, Inc. and could file the amendment to its certificate of incorporation 20 days or more after the distribution of the Schedule 14C Information Statement.That Schedule 14C Information Statement was distributed on or about August 4, 2015 and the Company intends to file a Certificate of Amendment to change its name to Brushy Resources, Inc. on or about August 25, 2015. NOTE3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The condensed consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Additionally, the accompanying unaudited condensed consolidated financial statements as of June 30, 2015 and for the six months ended June 30, 2015 and 2014 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements and with the instructions to Form 10-Q, and reflect, in the opinion of management, all adjustments, which are of a normal and recurring nature, necessary for a fair presentation of the results for such periods. Operating results for the six months ended June 30, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. Certain information and footnote disclosures normally included in the consolidated financial statements prepared in accordance with U.S. GAAP have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Form 10-K for the year ended December 31, 2014. Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, ImPetro Resources, LLC (“ImPetro”) and ImPetro Operating (“Operating”) (Collectively the “Company”). All intercompany transactions and balances have been eliminated in consolidation. Oil and Gas Natural Gas Properties The Company uses the successful efforts method of accounting for oil and natural gas producing activities, as further defined under ASC 932,Extractive Activities - Oil and Natural Gas.Under these provisions, costs to acquire mineral interests in oil and natural gas properties, to drill exploratory wells that find proved reserves, and to drill and equip development wells are capitalized. Exploratory drilling costs are capitalized when incurred pending the determination of whether a well has found proved reserves.A determination of whether a well has found proved reserves is made shortly after drilling is completed.The determination is based on a process that relies on interpretations of available geologic, geophysic and engineering data.If a well is determined to be successful, the capitalized drilling costs will be reclassified as part of the cost of the well.Capitalized costs of producing oil and natural gas interests are depleted on a unit-of-production basis at the field level. If an exploratorywell is determined to be unsuccessful, the capitalized drilling costs are charged to expense in the period the determination is made.If a determination cannot be made as to whether the reserves that have been found can be classified as proved, the cost of drilling the exploratory well is not carried as an asset for more than one year following completion of drilling.If, after that year has passed, a determination that proved reserves exist cannot be made, the well is assumed to be impaired and its costs are charged to expense.Its cost can, however, continue to be capitalized if a sufficient quantity of reserves is discovered in the well to justify its completion as a producing well and the Company is making sufficient progress assessing the reserves and the economic and operating viability of the project. The carrying value of oil and gas properties is assessed for possible impairment on a field by field basis and on at least an annual basis, or as circumstances warrant, based on geological analysis or changes in proved reserve estimates. When impairment occurs, an adjustment is recorded as a reduction of the asset carrying value.For the six months ended June 30, 2015 and the year December 31, 2014, the Company’s impairment charge was $0 and$4,428,378 6 Other Property and Equipment Other property and equipment, which includes field equipment, vehicles, and office equipment, is stated at cost less accumulated depreciation and amortization.Depreciation and amortization is computed using the straight-line method over the estimated useful lives of the assets.Vehicles and office equipment are generally depreciated over a useful life of five years and field equipment is generally depreciated over a useful life of twenty years. Revenue Recognition and Natural Gas Imbalances The Company utilizes the accrual method of accounting for natural gas and crude oil revenues, whereby revenues are recognized based on the Company’s net revenue interest in the wells upon deliveryto third parties. The Company will also enter into physical contract sale agreements through its normal operations. Gas imbalances are accounted for using the sales method. Under this method, revenues are recognized based on actual volumes of oil and gas sold to purchasers. However, the Company has no history of significant gas imbalances. Income Taxes Deferred income tax assets and liabilities are computed for differences between the financial statement and tax basis of assets and liabilities that will result in future taxable or deductible amounts, based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred income tax assets to the amount expected to be realized. The Company is required to determine whether its tax positions are more likely than not to be sustained upon examination by the applicable taxing authority, including resolution of any related appeals or litigation processes, based on the technical merits of the position. The tax benefit recognized is measured as the largest amount of benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant taxing authority. De-recognition of a tax benefit previously recognized results in the Company recording a tax liability that increases expense in that period. Based on its analysis, the Company has determined that it has not incurred any liability for unrecognized tax benefits as of June 30, 2015. The Company’s conclusions may be subject to review and adjustment at a later date based on factors including, but not limited to, on-going analyses of and changes to tax laws, regulations and interpretations thereof. The Company recognizes interest and penalties related to unrecognized tax benefits in interest expense and other expenses, respectively. No interest expense or penalties have been recognized as of June 30, 2015. Net Income (Loss) Per Common Share Basic net income (loss) per common share is computed by dividing the net income (loss) attributable to stockholders by the weighted average number of common shares outstanding during the period.Diluted net income (loss) per common share is calculated in the same manner, but also considers the impact to common shares for the potential dilution from stock options, non-vested share appreciation rights, non-vested restricted shares and warrants. For the six month period ended June 30, 2015, there were 900,000 potentially dilutive non-vested stock options and 2,542,379 warrants. For the six month period ended June 30, 2014, there were 349,650 potentially dilutive non-vested restricted shares and stock options. The potentially dilutive options and warrants, for June 30, 2015, are considered antidilutive since the Company is in a net loss positionand thus result in the basic net income (loss) per common share equaling the diluted net income (loss) per common share. Use of Estimates The preparation of condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. The Company’s estimates of oil and natural gas reserves are, by necessity, projections based on geologic and engineering data, and there are uncertainties inherent in the interpretation of such data as well as the projection of future rates of production and the timing of development expenditures. Reserve engineering is a subjective process of estimating underground accumulations of natural gas and oil that are difficult to measure. The accuracy of any reserve estimate is a function of the quality of available data, engineering and geological interpretation and judgment. Estimates of economically recoverable natural gas and oil reserves and future net cash flows necessarily depend upon a number of variable factors and assumptions, such as historical production from the area compared with production from other producing areas, the assumed effect of regulations by governmental agencies, and assumptions governing future natural gas and oil prices, future operating costs, severance taxes, development costs and workover costs, all of which may in fact vary considerably from actual results. The future drilling costs associated with reserves assigned to prove undeveloped locations may ultimately increase to the extent that these reserves are later determined to be uneconomic. For these reasons, estimates of the economically recoverable quantities of expected natural gas and oil attributable to any particular group of properties, classifications of such reserves based on risk of recovery, and estimates of the future net cash flows may vary substantially. Any significant variance in the assumptions could materially affect the estimated quantity of the reserves, which could affect the carrying value of the Company’s oil and natural gas properties and/or the rate of depletion related to the oil and natural gas properties. 7 New Accounting Pronouncement In May 2014, the Financial Accounting Standards Board issued a new accounting pronouncement regarding revenue from contracts with customers. This new standard provides guidance on recognizing revenue, including a five step model to determine when revenue recognition is appropriate.The standard requires that an entity recognizes revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services.Adoption of the new standard is effective for reporting periods beginning after December 15, 2017 with early adoption not permitted.The Company is currently evaluating the potential impact that the adoption of this standard will have on its financial position, results of operations, and related disclosures, and will adopt the provisions of this new standard in the first quarter of 2018. NOTE4 – FAIR VALUE MEASUREMENTS The following tables present information about the Company’s financial assets and liabilities measured at fair value as of June 30, 2015 and December 31, 2014: Balance as of June 30, ($ in thousands) Level 1 Level 2 Level 3 Assets(at fair value): Derivative assets (oil collar and put options) $ - $ $ - $ Liabilities (at fair value): Derivative liabilities (oil collar and put options) $
